Mr. Chief Justice Todd, Jr.,
dissenting.
I dissent. I consider that the ratio decidendi of the opinion of the Court is to the effect that due to the fact that the Provided clause embodied in the third paragraph of <§. 6 of Act No. 447 of May 15, 1951, was not reinserted, as an amendment, in the sixth paragraph of § 6, we are bound to hold that the Legislature intended, despite having provided that those employees who shall have completed 30 years of services, irrespective of the age requirement, may receive the retirement annuity provided by the fifth paragraph of § 6, that the actuarial reductions contemplated by the sixth paragraph of the aforesaid Section, which are based precisely on the employee’s age at retirement, should apply to them. I think that this restricted construction of the legislative intent is erroneous.
*525It should be noted that all of § 6 of the Act, before including, through an amendment, the Provided clause it now contains, was predicated on the theory of a retirement annuity based on the employee’s having (1) attained a certain age, and (2) completed a certain number of years of service. Thus, the first paragraph of § 6, which is of a general character and clearly sets forth the legislative intent, provides as follows:
“Any member who shall not have received a refund of his accumulated contributions, shall be entitled to receive, upon separation from service, upon or after attainment of the ages indicated below and after completing the period of service specified, a retirement annuity which shall begin as of the date specified by the member in his application for retirement, but in no event before his separation from the service.” (Italics ours.)
The second paragraph, in harmony with the first, provides optional retirement for employees who shall have attained 55 years of age and completed at least 25 years of service and for employees having attained 58 years of age and completed 10 years of service. The fourth paragraph provides a deferred retirement annuity for any member prior to his attainment of the age of 58 years and who shall have completed at least 10 and less than 25 years of service. The fifth paragraph provides the manner of computing the annuity and the amount thereof.
And we come to the sixth paragraph which provides, excepting members of the police force or fire fighting personnel (who are also accorded a different treatment in the preceding paragraph), that in the case of employees who, under 58 years of age, that is, those having attained 55 years of age and completed 25 years of service as provided in the second paragraph, retire, “the retirement annuity shall be computed as stated above except that it shall be reduced to an amount representing the actuarial equivalent at the mem*526ber’s age at retirement of an annuity payable at fifty-eight (58) years of age.” (Italics ours.)
What was the effect then of the insertion of the Provided clause which provides that “up to the year 1955, retirement shall be optional with any member of the System in active service who shall have completed thirty (30) years of creditable services, irrespective of the age requirement,” (italics ours) but the Legislature’s recognition that employees having completed 30 years of service shall be awarded an annuity “irrespective of the age requirement”? If that requirement is not to be taken into account, why must all the age requirements specified in the sixth paragraph be applied to them when computing their annuities? As well put by the lower court: “. . . we would be openly infringing the statute if, where the Legislature ordered that the age requirement be disregarded, we actually took it into account to define the most important or perhaps the only right conferred by the Act, namely, the right to the annuity.”
The fact that the Legislature did not amend the sixth paragraph of § 6 after including, by an amendment to said Section, the Provided clause and placing it where it did, must not serve as a basis to defeat its intention to grant appellee and other employees in the same situation the right to receive the annuity to which they are entitled for having completed 30 years of service, without being subject to the actuarial reductions which are only applicable on the basis of the employee’s age.
The judgment should be affirmed.